Peck, J.,
delivered, the opinion of the Court.
Joseph W. Parish, George C. Hadley, and William L. Huse file their petition as late copartners, doing business under the name and style of J. W. Parish & Co., stating, as the ground of their claim, that they entered into a contract to furnish ice for the United States, deliverable at several places, and among others at New Orleans. For ice delivered at the latter place they were to receive twenty-five dollars per ton; that the contract was made and entered into ■ as an entirety, and that preparations were made to fulfil the contract by them at large expense; that this contract was at first suspended, and then annulled, and a new contract was entered into to supply ice at all the points named in the contract, except New Orleans; that the annulling of the first contract was against the assent of the petitioners', and in disregard of a protest; that the supplying of the ice at New Orleans would have been profitable to the petitioners, and they claim for the profit they would have made had the first contract remained intact. This petition was verified on the 25th of May, A. D. 1865.
By a petition verified on the 23d of December, 1865, and called an “amended petition,” filed in the names of Parish, Huse and Hadley, Joseph W. Parish and William L. Huse, under the same name and style of Parish & Go., set up the identical claim named in the petition to which it is an amendment, and also other items of claim arising out of a different contract to which George C. Hadley was not a party.
It might be inferred that the omission of the name of George C. Hadley from the amended petition was an inadvertence, or that the amended petition was filed as a substitute; hut the record precludes that inference. The contract out of which the new items of claim stated in the amended petition arose was made in the names of Parish *346& Huse, while the depositions in the case were taken in the names of Parish, Huse & Hadley.
Mr. A. L. Merriman and Mr. N. P. Chipman for the claimants.
Mr. John J. Weed, Assistant Solicitor, for the government.
This is such a misjoinder of parties and interests as will prevent the necessity of our discussing the merits of the claims.
We have, during the present term, dismissed two petitions for this reason, and these petitioners must share the same fate.
Petition dismissed.